Hamersley, J.
While concurring in the decision, I cannot see the pertinency of the reference in the opinion to the case of West Hartford v. Board of Water Com'rs, 44 Conn. 367. That case settled no point except the one decided, i. e., that land owned by the city while in actual use for the purpose of supplying its citizens with water, does not come within the meaning of the General Statutes describing property subject to taxation. The essential import of an act' authorizing a city to acquire property for purposes other than' the execution of governmental duty imposed by charter, or imposing on a city burdens outside the range of its municipal duties, was not determined in that case and is not considered in this.